IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-81,866-01 & 81,866-02


                     EX PARTE CARLOS JUNIOR BARGAS, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. 957550-A & 957551-A IN THE 262ND DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                              ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated sexual assault and sentenced to forty years’ imprisonment on each count. His

sentences were ordered to run consecutively. The First Court of Appeals dismissed his appeals.

Bargas v. State, Nos. 14-07-00721-CR & 14-07-00722-CR (Tex. App.—Houston [14th Dist.] Sept.

13, 2007) (not designated for publication).

       Applicant contends that his pleas were involuntary, trial counsel was ineffective, and there

is no evidence. The trial court made findings of fact and conclusions of law and recommended that
                                                                                                         2

we delete the cumulation portion of the judgments and deny Applicant’s other claims. We believe

that the record is not adequate to resolve Applicant’s claims.

          Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

          Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a second hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent him at the

hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall set out the basis for its recommendation to delete the cumulation portion

of the judgments and also determine whether Applicant breached the plea agreements by absconding.

The trial court shall also order the District Clerk to forward a copy of the presentence investigation

report to this Court. The trial court shall also make any other findings of fact and conclusions of law

that it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall
                               3

be obtained from this Court.



Filed: December 17, 2014
Do not publish